Case 1:20-cv-00123-JRS-MG Document 71 Filed 04/07/21 Page 1 of 2 PageID #: 1051




                       UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF INDIANA
                          INDIANAPOLIS DIVISION

 JOHN DOE,                                     )
                                               )
                           Plaintiff,          )
                                               )
                      v.                       )      No. 1:20-cv-00123-JRS-MG
                                               )
 TRUSTEES OF INDIANA UNIVERSITY,               )
 LAUREN ROBEL,                                 )
 KATHY ADAMS-REISTER,                          )
 LIBBY SPOTTS,                                 )
 ROBERT BILLINGHAM,                            )
 MICHAEL COURTNEY,                             )
 GRANT VOGTMAN,                                )
                                               )
                           Defendants.         )

       Notice of Intent to Convert Motion to Dismiss Under Rule 12(d)

    The Court has considered the briefs filed in connection with Defendants' motion

 to dismiss. (See ECF No. 60.) The Court believes that it should consider the Decla-

 ration of Libby Spotts, (ECF No. 66-3 at 4–9), which was attached to Plaintiff's brief

 in opposition. Because the declaration is extrinsic evidence, the Court must convert

 the motion to dismiss into a motion for summary judgment in order to consider it,

 according to Federal Rule of Civil Procedure 12(d). Accordingly, the parties are or-

 dered to either (1) produce any admissible evidence related to the declaration or (2)

 notify the Court that they will not offer further evidence. Either way, Plaintiff and

 Defendants should do so as soon as practicable, and in any event no later than

 April 20, 2021. After receiving responses from both parties, the Court intends to

 convert Defendants' motion to dismiss into one for summary judgment.



                                           1
Case 1:20-cv-00123-JRS-MG Document 71 Filed 04/07/21 Page 2 of 2 PageID #: 1052




    SO ORDERED.



 Date: 4/7/2021




 Distribution to registered parties via CM/ECF.




                                         2
